Andree Layton Roaf, Judge, dissenting. I do not agree that the trial court’s grant of a new trial was a “clear” or “manifest” abuse of discretion, see Young v. Honeycutt, 324 Ark. 120, 919 S.W.2d 216 (1996), so as to require a reversal of this case. For reversal, the majority relies primarily upon Haynes v. Farm Bureau, 11 Ark. App. 289, 669 S.W.2d 511 (1984), in which this court affirmed the trial court’s refusal to grant a judgment notwithstanding the verdict in an arson case. The majority finds the evidence before the jury in Haynes “no less compelling” than in Bryson’s case; I must strongly disagree. Haynes had only nine days to liquidate a $90,000 debt in order to comply with a court order to convey his former residence to his ex-wife free of mortgage indebtedness. He lacked the ability to do so, and faced contempt proceedings for his failure. On the night before the fire, he had gone to his insurance agent’s home and reinstated insurance coverage on the house in his name only. Repairing or even selling the house was thus not an option available to Haynes. Here, Mrs. Bryson owned a house free of indebtedness that needed repairs to the floor, repairs already commenced by her tenants. While Mrs. Bryson perhaps faced some financial pressure, unlike the majority, I cannot accept that her low-income status so readily translated into a propensity to commit a serious felony. In Thomas v. Allstate Ins. Co., 27 Ark. App. 27, 766 S.W.2d 31 (1989), another case cited by the majority, this court affirmed a jury verdict in favor of the insurance company where the house was vacant, was insured for more than double the purchase price paid by the appellant when he bought it only one year prior to the fire, the insurance company had denied the appellant’s request to further increase the amount of coverage, the tenants had moved out a day or two before the fire at appellant’s request, and appellant had serious financial difficulties including an I.R..S. lien. I agree with the general principles expressed in our cases involving arson of an insured building, as stated in the majority opinion. It is correct that, where an insured building is deliberately burned, any evidence “tending to show motive or opportunity” is admissible. Thomas v. Allstate Ins. Co., supra, Farmer’s Insurance Exchange v. Staples, 8 Ark. App. 224, 650 S.W.2d 244 (1983). However, admissibility should not be equated with sufficiency, and it is the sufficiency of the evidence of motive, not its admissibility, that is at issue here. It is also well settled that a jury may infer from circumstantial evidence that the insured set or caused a fire to be set. See Haynes v. Farm Bureau, supra. However, the inference must be reasonable. On this issue I agree with the trial court — the jury could not reasonably infer that Bryson caused the fire without resorting to speculation and conjecture. Clearly, the evidence of Mrs. Bryson’s “motive” is far less “compelling” than the evidence before the jury in Haynes, and pales in comparison to that in Thomas. The majority has, perhaps inadvertently, lowered the threshold in future cases such as Bryson’s by reversing this case. Instead of strong, compelling financial incentives coupled with affirmative and questionable actions by the insured, henceforth, economic status alone will be sufficient evidence of a property owner’s motive. This is unfortunate, because an insured property owner will almost always have a “motive” in the form of potential for financial gain when arson occurs, and will likewise always have the opportunity to set a fire or cause it to be set. Rental houses are often in need of repairs. High-income and well-to-do property owners will not be affected by the majority’s decision to reverse this case. There will be no “motive” provided by their income status, and their claims will continue to be promptly paid. However, low- and even moderate-income property owners, particularly owners of rental property, may well be branded as arsonists by their insurance companies for simply owning a home that needs modest repairs. I respectfully dissent. Neal, J., joins.